DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
 Response to Amendment
In response to the amendment received March 16, 2021:
Claims 1-9 are pending.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the following limitations:
“a thermally-conductive member…” (claim 1, line 9)
“a binding bar that is fixed to the pair of end plates to bind the plurality of first batteries and the plurality of second batteries” (claim 1, lines 14-15)
“wherein the thermally-conductive member is a binding bar…” (claim 2, line 2)
The instant application teaches the thermally-conductive member described is binding bar 20 that is fixed to end plates to bind batteries together (instant specification Para. [0025]) and thus, it is unclear if “a thermally-conductive member” (as recited in claim 1) and “a binding bar” (as recited in claim 1) are referring to the same structure, or if they are referring to different structures. For purposes of examination, the thermally-conductive member and the binding bars (as recited in claim 1) will be interpreted as being the same structure.
Claims 2-9 are also rejected due to dependency on claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 6 
Regarding Claim 1, Muniz teaches a battery in a cell assembly housing (Para. [0012], lines 1-2) wherein the cell assembly (i.e. battery assembly) (Fig. 2, #200), includes cells (Fig. 2, #206a-206e) (i.e. a plurality of batteries), wherein cells #206a, 206c, 206e are a plurality of first batteries and cells #206b, #206d are a plurality of second batteries that are alternately stacked (Fig. 2), a thermal conductor bus (i.e. thermally-conductive member) (Fig. 2, #208), including a first thermal conductor bus (i.e. first component) (Fig. 2, #208a) and a second thermal conductor bus (i.e. a second component) (Fig. 2, #208b) disposed along a stacking direction of the cells wherein the each thermal conductor bus (i.e. thermally-conductive member) makes contact with cells housed in the cell assembly (i.e. holding or supporting the battery assembly) wherein portions of the first and second thermal conductor bus (Fig. 2, #208a, #208b) (i.e. portions of the first and second component) are between both ends of the battery stack and do not overlap the plurality of first batteries and the plurality of second batteries when seen in the stacking direction (see annotated Muniz Fig. 2 below).
Muniz does not teach the prismatic structure as described by the instant claim.
However, Asai et al. teaches each of the plurality of the battery cells (Fig. 1, #1) have two main side surfaces perpendicular to the stacking direction of the plurality of cells (the surfaces where the cells are connected to each other) and two side surfaces located on an edge in a direction perpendicular to the stacking direction, parallel to the stacking direction (the side of the cells wherein the binding bar #5 is connected) and wherein the binding bar (Fig 1, #5) (i.e. a thermally-conductive member) is located on the side surfaces of the cells.

Additionally the two thermal buses of Muniz are located on each side of the cell assembly (i.e. a side surface, not a main surface) (Para. [0005]) and each thermal conductor bus (i.e. thermally-conductive member) makes contact with cells house in the assembly (i.e. the first and the second component contacts one of the two side surfaces, albeit indirectly).
Muniz does not teach the pair end plates to put the battery assembly between the end plates in the stacking direction of the batteries wherein the thermally-conductive member is a binding bar that is fixed to the pair of end plates to bind the batteries together.
However, Asai et al. teaches a power source apparatus (i.e. battery module)  (Abstract) including end-plates (Fig. 9, #4) disposed at both ends of the battery stack (i.e. a pair of end plates to put the battery assembly between the end plates in the 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Muniz to incorporate the teaching of the pair of end plates and binding bars associated therewith of Asai et al., therewith to provide proper binding. Therefore it would have been obvious invention to have modified the battery module of Muniz to include the teaching of the pair of end plates and binding bars at the side to Muniz (whose thermally-conductive members are placed on the side) in order to properly hold cells together (Para. [0052] and Para. [0064], lines 1-3). The binding of Asai et al. is applied to the thermally-conductive structure of Muniz (since they are placed in the same positions regarding the battery stack) and thus would render the claim obvious. The modification of Muniz with Asai et al. would provide portions of the first and second thermal conductor bus (Fig. 2, #208a, #208b) (i.e. portions of the first and second component) between the end plates that do not overlap the plurality of first and the plurality of second batteries when seen in the stacking direction.

Annotated Muniz Fig. 2

    PNG
    media_image1.png
    664
    1060
    media_image1.png
    Greyscale

Regarding Claim 2, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 1 as explained above.
Muniz teaches a thermal conductor bus (i.e. thermally-conductive member) (Fig. 2, #208) including a first thermal conductor bus (i.e. first component) (Fig. 2, #208a) and a second thermal conductor bus (i.e. a second component) (Fig. 2, #208b) disposed along a stacking direction of the cells wherein the each thermal conductor bus (i.e. thermally-conductive member) makes contact with cells housed in the cell assembly (i.e. the first component is in contact with the first batteries, and the second component is in contact with the second batteries).
Regarding Claim 4, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 1 as explained above.

Regarding Claim 6, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 2 as explained above.
	Muniz further teaches a thermal insulator (i.e. a low thermally-conductive material member that is lower in thermal conductivity than the thermally-conductive member) (Fig. 2, #210) interposed between the cell and thermal conductor bus (i.e. between the first component and each of the second batteries and between the second component and each of the first batteries) (Col. 3, lines 53-61 and Fig. 2).
Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Muniz (US 2013/0071717) in view of Asai et al. (US 2011/0206948) as applied to claim 1 above, and further in view of Fujii et al. (US 2014/0220391)
Regarding Claim 3, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 1 as explained above.
Muniz does not teach the thermally-conductive member is a cooling plate that is configured to cool the battery assembly.
However, Fujii et al. teaches a battery module with cooling plates (i.e. thermally-conductive member is a cooling plate that is configured to cool the battery assembly) (Fig. 9, #61 and Para. [0089]) with a first and second component (see Annotated Fig. 
The combination of the cooling plates as taught by Fujii et al., with the battery module of Muniz would yield the predictable result of providing cooling to a battery stack.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the cooling plates as taught by Fujii et al., with the battery module of Muniz, as the combination would yield the predictable result of providing cooling to a battery stack.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Muniz to incorporate the teaching of the cooling plates of Fujii et al. (which has a 2-piece structure and placement on the bottom) , as providing the 2-piece cooling plate structure at the bottom surface of the battery stack of Muniz would provide cooling wherein the heat dissipation characteristics are improved and the power source apparatus becomes capable of stable operation at high power output (Para. [0089]). 
Annotated Muniz Fig. 9

    PNG
    media_image2.png
    285
    799
    media_image2.png
    Greyscale

Regarding Claim 5, Muniz as modified by Asai et al. and Fujii et al. teaches all of the elements of the invention in claim 3 as explained above.
Fujii et al. further teaches the first and second component of Fujii et al. have respective individual internal cooling pipes that circulate coolant (i.e. flow paths for a refrigerant) (Fig. 9 and Para. [0089]). The claim language of the instant claim recites the first component and the second component of the cooling plate have respective individual flow paths, which is present in Fujii as the plates are not integral and do not share the individual flow paths in the individual plate. The claim language of the instant claim does not preclude sharing a coolant source. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).  See also MPEP 2111.

Regarding Claim 7, Muniz as modified by Asai et al. and Fujii et al. teaches all of the elements of the invention in claim 3 as explained above.
Muniz further teaches a thermal insulator (i.e. a low thermally-conductive material member that is lower in thermal conductivity than the thermally-conductive member) (Fig. 2, #210) interposed between the cell and thermal conductor bus (i.e. between the first component and each of the second batteries and between the second component and each of the first batteries) (Col. 3, lines 53-61 and Fig. 2).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muniz (US 2013/0071717) in view of Asai et al. (US 2011/0206948) as applied to claim 8 above, and further in view of Fuhr et al. (US 2012/0003522) .
Regarding Claim 8, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 1 as explained above.
Muniz and Asai et al. do not teach first and second projections on the first component.
However, Fuhr et al. teaches a thermal plate (Fig. 13, #162) along the sides of the plurality wherein thermal plate includes projections (Fig. 13, #164) on each of the thermal plates (i.e. a plurality of first projections and a plurality of second projections) (Para. [0059]) contacting side surfaces (albeit indirectly) (i.e. the first and second projections contacting with one of the two side surfaces of each of the plurality of the first batteries)
 Muniz to incorporate the teaching of the projections of Fuhr et al., as the projections would provide additional heat removing capabilities (Para. [0054]). Additionally, the combination of the projections as taught by Fuhr et al., with the first component of Muniz would yield the predictable result of having suitable thermal conductivity to allow heat to be transferred from the cells (Para. [0049]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the projections as taught by Fuhr et al., with the first component of Muniz, as the combination would yield the predictable result of having suitable thermal conductivity to allow heat to be transferred from the cells (Para. [0049]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 9, Muniz as modified by Asai et al. teaches all of the elements of the invention in claim 8 as explained above.
Fuhr et al. teaches the distal surfaces of the first and second projections are smaller than that of each of the side surfaces of each of plurality of batteries (See Fig. 13) (Para. [0048]). See the rejection to claim 8 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example Fuhr et al. cited herein.

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues the cited references do not teach all of the elements as recited the instant claim 1.
Examiner respectfully disagrees. The modification of Muniz with Asai et al. would provide portions of the first and second thermal conductor bus (i.e. portions of the first and second component) between the end plates that do not overlap the plurality of first and the plurality of second batteries when seen in the stacking direction as shown in the Annotated Muniz Figure 2 above.
Applicant argues if Muniz were combined with Asai, Fujii and Fuhr the configuration using a binding bar and a pair of end plates as recited in claim 1 would not be achieved as the heat diffusion means would become a resistance of the force applied through the end plate and a damping effect of the originally received forced would be getting bigger and the configuration of claim 1 is configured to reduce the force generated from the binding bar and the pair of end plates to the batteries in the stacking direction, or to prevent any force from acting on the battery.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing forces generated and preventing any force from acting on the battery) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, the applicant’s 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.C./           Examiner, Art Unit 1729   

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729